

117 HR 3355 IH: Save America’s Forgotten Equines Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3355IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Ms. Schakowsky (for herself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Horse Protection Act to prohibit the shipping, transporting, moving, delivering, receiving, possessing, purchasing, selling, or donation of horses and other equines to be slaughtered for human consumption, and for other purposes.1.Short titleThis Act may be cited as the Save America’s Forgotten Equines Act of 2021 or the SAFE Act of 2021. 2.Prohibition on shipping, transporting, moving, delivering, receiving, possessing, purchasing, selling, or donation of horses and other equines for slaughter for human consumption(a)DefinitionsSection 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—(1)by redesignating paragraphs (1) and (4) as paragraphs (2), and (5), respectively;(2)by inserting before paragraph (2), as so redesignated, the following new paragraph:(1)The term human consumption means ingestion by people as a source of food.; and(3)by inserting after paragraph (3), as so redesignated, the following new paragraph:(4)The term slaughter means the killing of one or more horses or other equines with the intent to sell or trade the flesh of such horses or equines for human consumption..(b)FindingsSection 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—(1)by redesignating paragraphs (1) through (5) as paragraphs (6) through (10), respectively;(2)by inserting before paragraph (6), as so redesignated, the following new paragraphs:(1)horses and other equines play a vital role in the collective experience of the United States and deserve protection and compassion;(2)horses and other equines are domestic animals that are used primarily for recreation, pleasure, work, and sport;(3)unlike cows, pigs, and many other animals, horses and other equines are not raised for the purpose of being slaughtered for human consumption;(4)individuals selling horses or other equines at auctions are seldom aware that the animals may be bought for the purpose of being slaughtered for human consumption;; and(3)by striking paragraph (8), as so redesignated, and inserting the following new paragraph:(8)the shipping, transporting, moving, delivering, receiving, possessing, purchasing, selling, or donation in intrastate commerce of horses and other equines to be slaughtered for human consumption, adversely affects and burdens interstate and foreign commerce;.(c)ProhibitionSection 5 of the Horse Protection Act (15 U.S.C. 1824) is amended—(1)by redesignating paragraphs (8) through (11) as paragraphs (9) through (12), respectively; and(2)by inserting after paragraph (7) the following new paragraph:(8)The shipping, transporting, moving, delivering, receiving, possessing, purchasing, selling, or donation by a person of any horse or other equine that the person has reason to believe will be slaughtered for human consumption..